Por Cuanto, al considerar la solicitud' de injunction para hacer efectiva la jurisdicción de esta Corte Suprema sobre la apelación in-terpuesta por los demandados arriba mencionados contra la orden de injunction preliminar dictada por la Corte de Distrito de San Juan en 17 de junio de 1937, este Tribunal estimó que dicha soli-citud exponía prima facie hechos y razones que a su juicio justifi-caban la expedición del auto de injunction solicitado, el que fué' ex-pedido en junio 19, 1937;
Por cuanto, en la vista de la moción presentada por Las Monjas Racing Corporation para que se dejara sin efecto y se anulara el auto de injunction que en ayuda de sú jurisdicción expidió este Tribunal en junio 19 de 1937, celebrada el 21 del mismo mes, la parte promovente no logró convencer a este tribunal de la improcedencia *946del auto cuya nulidad se solicitaba y no tuvo, debido a la festina-ción con que se señaló y se celebró la vista, una oportunidad de pre-sentar ordenadamente la prueba de que disponía y de señalar espe-cíficamente al tribunal los exhibits en que basaba su argumentación sobre la improcedencia del auto dictado, motivos por los cuales este •tribunal declaró no haber lugar a la anulación o suspensión de los efectos del injunction dictado por esta corte;
Por CUANTO, solicitada la' reconsideración de su resolución de julio 13, 1937, negándose a anular su auto de injunction, este tribunal resolvió en julio 24, 1937, dejar sin efecto la citada resolución de julio 13 de 1937 y oír de nuevo a las partes sobre la moción de Las Monjas Racing Corporation para anular y dejar sin efecto el auto de injunction dictado por esta Corte Suprema en 19 de junio de 1937;
Por cuanto, en la nueva vista de la moción para anular y dejar sin efecto el auto de injunction dictado por esta Corte Suprema, ce-lebrada el 28 de julio de 1937, ambas partes contendientes presenta-ron prueba oral y documental para sostener sus respectivas alega-ciones y fueron oídas ampliamente sobre las cuestiones legales en-vueltas en el caso de autos;
Vistas las alegaciones de las partes litigantes, considerada y pe-sada cuidadosamente la evidencia, con excepción de aquélla sobre la que existe controversia en cuanto a si ella fué o no presentada en la corte inferior en el pleito en que se entabló el recurso de ape-lación pendiente ante esta corte, y oídas las argumentaciones de los letrados representantes de una y otra parte, somos de opinión que debe anularse y déjarse sin efecto la orden de injunction que para hacer efectiva su jurisdicción dictó esta Corte Suprema el día 19 de junio de 1937. Y así sé ordena.
Juez Asociado Si\ Córdova Dávila no intervino.
El Juez Asociado Sr. Wolf, está conforme con el resultado.